OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS




Eonora blo oeo . B. Sheppard
couaptroller  Of Publio &aaounts
AUStin,   T8XaS

~mar   sirt                         OpinIonNOC;-G-287      ',
                                   rte: uwnt    of aci~ment.aonaulsslons
                                        $%-4qe paid by Stiste  Sa Uatfigorda'
                                       .And EJdalgo Couct0!k~,Aurlr@     stated
                                  P ~wK*
          You dl.reot.our
                           :       /P  \    “\
                         atteAtlo@ to $en&e Bill No. 32, Chapter
61, page 164, FIret Called 36daioxi~,+3rd,LegIrrlature,granting to..
the City of Palaolos m&d the vIlJ,a& oVCollege Port sight-ninths
or the next amouut.or      tat8 aU vatirerntaxes oolleotedon property
in Cormnlsslr:ners*            3 oh.bfatagorde County for e period of
                                 114;,Ch@pter402, p6ge 1596, zlrst
                                                            NOS.   1,   2   and
                                                                   taxes col-




                            tate*s share of such assessment ooets should




             T3eotion 1. That for a period of thirty (30) yeera,
       coxnenoL.?g with the fiscal year be&mine September 1,
       1933, there bo and tirehereby donated and granted by the
       state or Texas to a co!mnIaslon, hereinarter created, In
       trust  far the City or Palaclw  and the Village or ~ollsge-
       r&rt, both sltuatod iz ComIssloner*s Freofnctxqumber3
       of Zatagorda County, Texas, d&t-nir.ths (8/9) of the ret
Eon. Geog Ii. SbepFard, ~3~3 2



     3n>unt of the State ad v~lorcmtaxes       collected on all
     property, both reti sud pcrtln, in said iomissicn8r*8
                                       county,
     I"recinct ??umber 3 of :!zt;tsEordz         TCX~S, which
     shall be nscertained and 3FpDrtiOned 3s now Frovidad by
     law.

           It is rurthsr providod in Section 3 or Caid senate Sill
NO. 32 that at the end off each mon',h th3 tax collector  or IzataSorde
County Wstall pay over to the City Treasurer :!fthe City of ;alacios
eight-ninths of 311 .wne7s collsctod by him durirj: said month under
the provisions or this A&, except such emounta as ars allowed by
law for assessing and collecting s-8, and shall forward a duplicate
copy of the recei;ts Siren to him by the Treasurer or the City of
Faleclos, Taxas, for such moneys to tha comptroller.     The said col-
lector shall  remit to the State Treasury one-ninth of all such
tnxea collectad by him rrzm rlO&tJlto month.* ;Va deem it unneaessery
for present purposes to set out the remain',&e provisions of said
enactment.                                    \

           It is speclnlly noted th-t seid ~Actir;rantsonly eisht-
 ninths of the net smount or the Stste ad valor@m t3xes collected in
-said precinct i;'o.3 of kW,sgorda county.    Tn,t%E case of zvershiner
 vs. Palmer, 1s S. :s. 387, the z>S:lrts3id thatfw*??ot* means free.
 from chm(;us or deduatisns; obt?i:g.-~sPter dedugtin~ 311 3xpenS88~"
 This statsmut   :JI'                 PIvtard -net-:waa appclved in the
                    tfm risaning-.>f.tt:,
 ces3 or iw+3 vs. Shirlay, 211 S. :;;.246. .c&.o Jt is particularly.
 noticed that in Seation 3, it i8 axvrensly >roviciad that the amount8
 allowed by law for assossirgend coiltqotingaeM sonags 6hal.l be de-
 ducted from the suss pait over mnthlf;j to the City Treasurer of the
 city or ~3l3cios. It is thzs opita clear that the legislature
 IQtanded tbat the aost of as:.e&mrint .&curred in coms~tl~n with the
 CollectiOn of th3 money granted shoiilol5e paid out of such grant.
 The half of the assessnent fces.ori?:narily -&id by the State under
 Article 2937, Revised Civil Statutes;:3hould bo paid as follows with
'respect to the are3 arfected uilythe edove *rant: The p-nslon and
 sohool funds their usual &a&:     one-niigth 31 the remainder by the
 State and other ei!.-bt-nlcths:;ftbo regfainder should be deducted
 frm the grrinted SW bafcru tj ,aB,!
                                   s&e 1~ paid over.

          33CtiOn 1 3r ssid g&e    :'iil.r:o. 114, by the 44tk L&S-
lature, reads 3s rOuOwil:   +

          "Sectio:: 1. ?bat' for tit3 remcyfnder of the period Or
     tine for which the in&3bit3n~s :f 3r.d property in ::hsrton
     COlldj'and th:it ;:ortion q$ 'i:.:jlt3~-orc3
                                             comty embraced in
     coatission3rs ~ireaincts~~gumb~&rs1 2, ;-nd 4 ware released
     rro?;'tbe pnyQ6nt Or stgte :,d h~val$QQ tax65 16Viad for
     geGara1 revenue pur;oaes by ~;g+,~pt&.i&j,!ictsSecond C&led
     Seaalon, Thirty-eighgh I,e&~~~-tZ,u:e, there'\be dnd hereby
     are donated 3nd grented by :k,e j't3ta of T&>s to ;vharton
     County COmpriSio~ 0~8 di,str$&.tancj that paipi3n Or XStS-
  Hon. Ceo. n. Sheppard, ?cge 3



          ;Torda County eubracod in Cozmissloners frecincts embers
          1, 2, and 4, co.nprinin,?another d'strict, the net mount
          of all State cd volorera taxes levied hnd collected for
          State general purposes on ail property, both real and
          p%%>nal, I.ncludin(:the rolli.%: stock belonging tc rail-
          rond cou?anies wh5ch shall be ascertained and a?portloned
          as now prov:ded by law, in aaid ?:hart.onCounty and that
          part 3t :%tacorda County embraced in Cozmissioners Fre-
          cincts ?!mbers  1, 2, and 4.”

                    Se&Ion       3%f+aid   fIouse   sill   x0.   114   csntains   provlsiLhs
  like those osntained in::sect.ion3 of said senate ~lllro.                         32 by the
  First Called 3esslon, 43rd ~e&kture.

             It Is thus mted that s&d Ho&se 2111 ':o. 114 by the 44th
  Legiskture is >raotically identical in its term with said senate
  X11 iTo. 32 by the C3rd Legislature. The sam principles wouid
  therefsrc ,~ovsm acd after the pension and school funds have borne
  their cr.2 rata share ot such use.essment costs the remlcder of the
- part o+dinarily p&d by the State should be deducted from and paid
  out of the sum sranted by said Eouse ?3ill 20. 114.

                    Senate   ‘-1111 $:‘o. 231, ::hapter 162, rlegular session, 38th
  Le.:isl::t.urs,        provided in part as follows:

              .*section 1. ,Zhat because of Great 9ubllc calamities
          occurin l.n the county of Eldalgo, the inhc~~Tltaxitaof end
          property in said oouhty, in accordance with section 1C of
          ,lrtiole C of the State Constitution, shall be, and are
          hereby, released for  a pe,-led of twenty-five (25) years
          as hereicaiter provided,,from the payment of tsses levied
          for State purposes in said county as follows:

                     411 31 State ad vcloren taxes levied for  ttate
          p&?o?i   &ainst the inhabitants and bro;Mrty In the county
          or Hldalgo, includiq the rolliq stock belon&g       to rall-
          road companies whioh shall be ascertainad and apportioned
          as provided by law.

                    “.   .   .

                "Section 5. The tnx assessor-of ~?:dal&o county shall
           assess for taxstion tbe croy;ert:;md persons, rizi23, con-
           pnias und ossoci:iti.ns of pars 4s in said county in the
           usual mnner as requfred by ljw, ard the tax collector
           of staid county shail, .:rshall not, collect the said :;tate
           taaos ( ::.s
                      be my bt! ordered md directed to do by the
           C3:aptrolicr of public :;ccounts a8 hereizafter provid.ad.*
                                                I




Hon. woe   H. Sheppard, Fags 4



          The :lctalso provided thet such relief should be condi-
tioned uF;onthe,roters of Bidalco County votirg ac issue Of bonds
equal in amount to the taxes released. It is OUT urider.?ta,%ing
that the bonds were voted.
          1n the caSe of Sheppard v. Bidalgo CO., 83 Se 'A'*(2d) 849,     ..
the Supreme cawt, in an opinion by Judge Cerxzn,    tOmhS13nsr,   held
that.this Act was void.' firnever, muse 13131 :Yo. lC1, Chapter 4C1,
page 1594, First and S6oond Called Sessions, 44th Legislature, ap-
pcrently removed the questi~as resulting; in such holding, and on
motion for rehecring the Supreme Court, coiling attention to said
H-xse Bill X0. lC1, In 00 3. ;I:.(Ed) 811, withdrew Its said iorner
opinion. Tt Is cur understanding that you desire our opinion oon-
Corning the matter of assessment costs during the pe&d prior to the
efreottve date or said HaUSe Bill 110. 101 only.

          in an opinion dated April 14, 193E, round In volume 333
at page 392 of the Letter Opinions of the Attorney General, I.iaurioe
Cheek, then assistant dttornay General, advised you that the State
was mt due to pay assessor~t% oonmlsslons upon the taxes thus re-
mitted to the inhabitants of and property in Cidalgo County under the
terms or said senate Bill No. 251 by the 33th L6gis.l.:ture. ;;'eunder-
stand that your department acted upon and followed that opinion and
we are not disposed to depart from the same. .Irtlcle 3932, BevIsed
Clvil.ritatutes, provides that: "The Comptrolier, on receipt or the
rolls, shall give the assessor an order on the colleotor of his
county ror the amount due him by the State for assessing the State
taxes, to be paid out of the first money ccllacted ror that year.=
seld Senate Blll?io. 221 was enacted in the light of that statute.
It iq,noted that said Senate Bill No. 201 did not provide thnt the
State ad valorem taxes leviod for State curposes should be oolleoted
and then delivered to Bldalgo County but released. such taxes ant&sly
and removed the cecessity ::;fcollecting the same. Hence there would
be no fund such as that contemplated by said Article 3938 out of -&iah
the assessment recs ordinarily paid by the 3tute could be drawn, unless
we should say that G:I of such cocrniS,si.ons
                                            should be Faid out of the
school fund or pension rund. Since *both of the lest mentioned funds
are expressly provided by ConStitution (;st. 8, Sec. 9 and Art. 3,
Sec. 51) we do not believe   t&-t it WM conteqlnted thrt the nhare
of the ansessment'oosts ordinarily pid oilt of th? taxes   collected
for the State general fund shonld bc i-et by ?;lthdrawals from the
school and pensio funds. Our snsi;:erto. your la3t qucotlon, tbere-
fore, is thct the State nas not due to pq any of the a:scssrtint
                               \


                           i
                                                                       ‘\
                                                                            ‘1.



Hon. Gee. H. Sheppard, Fag8 3



fees accruing in HfdtilEo County aurine: t'nc perYch%n&. %w~*L% -%Y&
Ro; 281 was in farce except the pro rata smDur?ts due by the pension        -..
ami school funds.

                                        very   truly yours




                                                @leG?* Lewis
                                                     Assistant
GRL:l?



APPROVED   NOV 7,   1939

/s/ T. F. ?Joore
FIRST ASSTSTAXT
ATTO!?NEY GZXEFUU